Citation Nr: 0937140	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  06-27 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU) prior to June 20, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The Veteran requested that be afforded a video conference 
hearing in October 2006.  By a February 2008 letter the 
Veteran was informed that he was scheduled for a video 
conference hearing in March 2008.  However, he failed to 
report for the hearing.  Therefore, his request for a hearing 
is treated as withdrawn.  38 C.F.R. § 20.704(d) (2008).  

The Board notes that the Veteran filed a claim for a 100 
percent rating for his psychiatric disorder which was 
received on October 24, 2005.  The Veteran also submitted a 
claim for TDIU which was received on February 14, 2006.  He 
was subsequently awarded a 100 percent rating for prostate 
cancer effective June 20, 2006.  VA's General Counsel has 
determined that if VA has found a Veteran to be totally 
disabled as a result of a particular service-connected 
disability or combination of disabilities pursuant to a 
rating schedule, there is no need, and no authority, to 
otherwise rate that Veteran totally disabled on any other 
basis.  VA's General Counsel has determined that, because 
both a 100 percent disability schedular rating and a total 
disability rating awarded pursuant to 38 C.F.R. § 4.16(a) 
reflect unemployability, a determination that that individual 
is unemployable as a result of service-connected disability 
under 38 C.F.R. § 4.16(a) is unnecessary to adequately 
compensate the individual and is superfluous.  See VAOPGCPREC 
6-99 (June 7, 1999); see also Green v. West, 11 Vet. App. 
472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994).  Consequently, the issue on appeal is entitlement to 
TDIU for the period prior to June 20, 2006.    




FINDINGS OF FACT

1.  For the time period prior to June 20, 2006, service 
connection was in effect for anxiety reaction with tension 
headaches evaluated as 50 percent disabling since November 
19, 1990; residuals of a gun shot wound of the right wrist 
evaluated as 10 percent disabling since November 14, 1974; 
lumbosacral strain evaluated as 10 percent disabling since 
November 14, 1974; right knee chondromalacia evaluated as 10 
percent disabling since November 14, 1974; hiatal hernia 
evaluated as 10 percent disabling since November 14, 1974; 
hearing loss evaluated as 10 percent disabling since February 
19, 1987; and a healed shell fragment wound scar of the left 
leg evaluated as noncompensably disabling.  The Veteran had a 
combined 30 percent evaluation from November 14, 1974; a 
combined 40 percent evaluation from February 19, 1987; and a 
combined 70 percent evaluation from November 19, 1990.  

2.  Prior to June 20, 2006, the Veteran is not shown to be 
unable to secure and follow a substantially gainful 
occupation by reason of his service-connected disabilities 
alone.  


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.3, 4.16, 4.18, 4.19, 4.25 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that Department 
of Veterans Affairs (VA) will seek to provide; and (3) inform 
the claimant about the information and evidence the claimant 
is expected to provide.  The notice must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  In reviewing the Veteran's claim for 
a total rating for compensation purposes based on individual 
unemployability, the Board observes that the RO issued a VCAA 
notice letter to the Veteran in December 2005 which informed 
him of the evidence needed to support his claim for a total 
rating for compensation purposes based on individual 
unemployability; what actions he needed to undertake; and how 
the VA would assist him in developing his claim including 
what evidence VA was responsible for obtaining.  

The Board was provided notice as to the effective date 
element of his claim in a March 2008 letter.  The Board 
recognizes that his claim was not readjudicated following 
issuance of that notice.  However, the Veteran and his 
representative have had ample opportunity to submit 
additional evidence and/or argument since that time, and, in 
fact, he was advised that he had 90 days to submit further 
evidence following certification of his appeal to submit.  No 
further argument or evidence was received from the Veteran.  
In August 2009, his representative submitted further 
argument, but did not make any assertions that the Veteran 
had received inadequate or untimely notice on any element of 
his claim, to include the effective date aspect of his claim.  
For these reasons, and because the Board has concluded that 
the preponderance of the evidence is against the Veteran's 
claim for TDIU prior to June 20, 2006, rendering any 
questions as to the appropriate effective date to be assigned 
moot, any error as to the timeliness of notice is also moot.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VA has attempted to secure all relevant documentation 
including VA and private medical records and records from the 
Social Security Administration (SSA).  Although a copy of the 
SSA award was not included in the records received from SSA 
the medical records received indicate that the receipt of 
benefits was due to physical injuries sustained in a motor 
vehicle accident and was unrelated to the Veteran's service-
connected disabilities.  The Veteran was afforded several VA 
examinations for compensation purposes.  The examination 
reports are of record and include the Veteran's reported 
medical history.  There remains no issue as to the 
substantial completeness of the Veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.159, 3.326(a) (2008).  

All relevant facts have been developed to the extent 
possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2008).  Any 
duty imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

II.  TDIU

As noted in the Introduction, the issue on appeal is 
entitlement to TDIU for the period prior to June 20, 2006.  
The Board notes, however, that a claim of entitlement to TDIU 
was denied in an unappealed rating decision dated in August 
2002.  The next correspondence received from the Veteran in 
regard to any of his service-connected disabilities is a 
statement received in October 2005 in which he indicated that 
he was seeking a 100 percent rating for his psychiatric 
disorder. 

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 
3.400.  An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In such an instance, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. § 
5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) 
(2008); Harper v. Brown, 10 Vet. App. 125 (1997).

Furthermore, a TDIU claim is a claim for increased 
compensation, and the effective date rules for increased 
compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. 
App. 449 (2000).  Therefore, in light of the final decision 
issued in 2002, and the informal claim received on October 
24, 2005, the earliest possible effective date permitted by 
law for his current claim is October 24, 2004, one year prior 
to the filing of the claim for a 100 percent rating for his 
psychiatric disorder.  38 C.F.R. § 3.400(o)(2); see also See 
Rice v. Shinseki, 22 Vet. App 447, 454-55 (2009).  
Consequently, the Board will consider whether a TDIU is 
warranted at any time between October 24, 2004, and June 20, 
2006.

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  Under the applicable 
regulations, benefits based on individual unemployability are 
granted only when it is established that the service- 
connected disabilities are so severe, standing alone, as to 
prevent the retaining of gainful employment.  Under 38 C.F.R. 
§ 4.16, if there is only one such disability, it must be 
rated at least 60 percent disabling to qualify for benefits 
based on individual unemployability.  If there are two or 
more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2008).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the Veteran's 
background including his employment and educational history.  
38 C.F.R. §4.16(b) (2008).  The Board does not have the 
authority to assign an extraschedular total disability rating 
for compensation purposes based on individual unemployability 
in the first instance.  Bowling v. Principi, 15 Vet. App. 1 
(2001).  In determining whether unemployability exists, 
consideration may be given to the Veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by nonservice-connected disabilities.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993); 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2008).

In this case, for the time period prior to June 20, 2006, 
service connection was in effect for anxiety reaction with 
tension headaches evaluated as 50 percent disabling since 
November 19, 1990; residuals of a gun shot wound of the right 
wrist evaluated as 10 percent disabling since November 14, 
1974; lumbosacral strain evaluated as 10 percent disabling 
since November 14, 1974; right knee chondromalacia evaluated 
as 10 percent disabling since November 14, 1974; hiatal 
hernia evaluated as 10 percent disabling since November 14, 
1974; hearing loss evaluated as 10 percent disabling since 
February 19, 1987; and a healed shell fragment wound scar of 
the left leg evaluated as noncompensably disabling.  The 
Veteran had a combined 30 percent evaluation from November 
14, 1974; a combined 40 percent evaluation from February 19, 
1987; and a combined 70 percent evaluation from November 19, 
1990.  Therefore, for the period under consideration in this 
appeal, the Veteran's service-connected disabilities meet the 
percentage rating standards for TDIU.  38 C.F.R. § 4.16(a) 
(2008).  The Board must now consider whether the evidence 
reflects that the Veteran's service-connected disabilities 
render him unemployable.

The Veteran alleges that he is unable to maintain full-time 
employment due to his service-connected psychiatric disorder.  
He also indicated that he was already unemployable prior to 
1984 when he was involved in a motor vehicle accident in 
which he sustained several physical disabilities.  

Records received from the SSA include VA outpatient treatment 
reports and private medical records.  The records reveal that 
the Veteran was involved in an automobile accident in 
February 1984 and sustained a fractured jaw, severe 
maceration and lacerations of the left cheek and face, a 
fracture of the right femur, a severely depressed fracture of 
the lateral tibial plateau and right knee, a comminuted 
fracture of the right proximal fibula and a fracture of the 
left lateral tibial plateau.  

VA outpatient treatment reports associated with the claims 
file indicate that the Veteran was seen for treatment for 
marital conflict in October 2005.  The Veteran was noted to 
take several psychotropic medications.  The Veteran reported 
that he was socially isolated and had not been able to work 
since 1984.  He was noted to have undergone eleven surgeries 
on his leg.  He was anxious, irritable, and had panic attacks 
several times per month.  He also reported memory problems.  
He was alert, oriented in four spheres, and had no homicidal 
or suicidal ideations.  The examiner said the Veteran's 
dysthymia made him unemployable.  The examiner assigned a 
global assessment of functioning (GAF) score of 50.  The 
Veteran was also seen in March 2006 for depression and 
anxiety.  He reported social isolation and said he continued 
fighting with his wife over relationships with his children.  
He was noted to have a history of marital and family therapy 
with the therapist.  He reported difficulty falling asleep, 
difficulty concentrating, and memory problems.  The examiner 
said the Veteran looked anxious and walked with limp and a 
cane.  He assessed the Veteran with chronic dysthymia causing 
severe occupational impairment as evidenced by not being able 
to work since 1984 and severe social impairment as evidenced 
by chronic conflict with his wife.  The examiner assigned a 
GAF score of 50.  In May 2006 the Veteran was seen by a 
social worker.  He said he had been married to his second 
wife for thirty-three years and had four grown children.  He 
said he had also been married once previously and had two 
sons with whom he was not close.  He reported that he 
believed that he was unemployable and should be rated as 100 
percent disabled.  He said he was in a serious automobile 
accident in 1984 when he his vehicle was struck by a pick 
truck driven by a drunk driver.  The Veteran stated that he 
was seriously injured and broke his arm and leg, suffered 
damage to his mouth and lost some teeth and may have had a 
concussion.  He indicated that he obtained SSA benefits six 
months after the accident.  The Veteran reported that prior 
to the accident he worked for a short time in electronics but 
he said he had a short temper and lost his temper with a 
younger employee who showed a lack of respect for Vietnam 
veterans.  He left that job shortly after the incident with 
the other employee and then worked as security officer from 
1980 to 1984 until he was involved in the automobile 
accident.  He denied a history of severe mental problems 
other than treatment for posttraumatic stress disorder (PTSD) 
and anger management.  

The Veteran was afforded a VA psychological examination in 
January 2006.  The examiner indicated that the Veteran had 
been seen at the Tulsa VA outpatient mental health clinic 
five times between September 2000 and September 2002.  He 
said the Veteran had no other treatment including psychiatric 
hospitalizations.  The Veteran was noted to take several 
medications for his anxiety and depression.  The examiner 
reported that the Veteran also had physical disabilities and 
ambulated with a limp and used a metal cane.  He said the 
Veteran has had eleven surgeries on his right leg and had 
chronic pain in his jaw since an automobile accident in 1984.  
The Veteran also reported pain in his right ankle, right 
knee, right femur, and right hip and his back, face, and jaw.  
He indicated that he was depressed because he had no one to 
talk to and he said his main source of stress was money.  He 
reported problems with his temper but denied suicidal and 
homicidal ideations although he was noted to have thoughts of 
"knocking the head off people" but he said he buries those 
feelings.  He said he slept ten hours per night.  He 
indicated that he had been married for thirty-two years and 
he said his twenty-eight year old son lived with him.  He 
said his marriage was okay but that his friends did not come 
to his house because of his wife's temper.  The Veteran said 
he had problems with concentration.  He said he last worked 
in 1984 as a security officer.  He said he never missed any 
work due to his mental health symptoms.  He reported that he 
had problems getting along with other people.  The Veteran 
indicated that the reason he was not working was due to his 
physical health problems.  The examiner indicated that the 
Veteran did not have any impairment in thought processes or 
his ability to communicate.  There was also no evidence of 
psychosis or of a thought disorder.  His speech was goal-
directed and he was spontaneous in conversation.  He was 
oriented in four spheres.  The examiner indicated that the 
Veteran's attention span and concentration were within normal 
limits for his age.  His mood was appropriate and he was 
noted to be mildly anxious but not depressed.  His overall 
affect was pleasant and his insight, judgment, and reasoning 
were within normal limits.  His intelligence was reported to 
be average and his impulse control was not impaired.  He was 
assigned GAF scores of 55-60.  

The Veteran was also afforded a VA examination in January 
2006 to assess his other service-connected disabilities.  The 
examiner indicated that the Veteran's shrapnel wound to the 
right wrist resulted in no limitation of function and no loss 
of function, his mild degenerative joint disease of the right 
knee resulted in no more than mild loss of function due to 
pain which the examiner indicated was secondary to his 
fracture of the femur incurred in a car accident [after 
service], his lumbosacral strain with minimal degenerative 
changes resulted in no more than mild loss of function due to 
pain, his history of a hiatal hernia included no radiological 
evidence of a hiatal hernia or gastroesophageal reflux 
disease (GERD), and the scar on the right leg resulted in no 
limitation of function or disfigurement.  

The Veteran was afforded a VA audiological examination in 
January 2006.  Pure tone results revealed mild to moderately 
severe sensorineural hearing loss n the right ear and a mild 
to profound mixed loss in the left ear.  

Following a thorough review of the claims file the Board has 
also determined that the most probative evidence of record 
does not establish that individual unemployability is 
warranted prior to June 20, 2006.  

As noted above, the Veteran was employed until 1984 at which 
time he was involved in an automobile accident and sustained 
serious physical injuries.  While he has indicated that he 
believes that he was unemployable due to his service-
connected dysthymia or other service-connected disabilities, 
the evidence does not substantiate this claim.  The Veteran's 
service-connected physical disabilities including his 
residuals of a gun shot wound of the right wrist, lumbosacral 
strain, right knee chondromalacia, hiatal hernia, and scar of 
the left leg were reported to no more than mildly limit the 
Veteran's ability to function.  His hearing loss was 
described as mild to moderately severe sensorineural hearing 
loss in the right ear and a mild to profound mixed loss in 
the left ear.  However, the Veteran was not deemed 
unemployable due to his service-connected hearing loss.  

With regard to his service-connected anxiety reaction with 
tension headaches, although the examiner in the October 2005 
and March 2006 VA outpatient treatment notes said the 
Veteran's dysthymia made him unemployable, it appears that 
the examiner made no reference to the Veteran's history of 
sustaining multiple physical injuries in an accident in 1984, 
an event which is noted on numerous occasions throughout the 
record as the Veteran's reason for stopping work at that 
time.  Instead, the examiner based his finding solely on the 
Veteran's own assertion that he had not worked since 1984 
because of his psychiatric disorder.  While the Veteran's 
report to the examiner may have been conceivably been sincere 
to the degree that he actually believes himself unable to 
work as of that date due to his psychiatric illness, his 
report was nevertheless misleading as to his history in that 
he omitted the very significant event of sustained multiple 
physical injuries at that time.  For this reason, the Board 
finds the notations of the social worker that the Veteran has 
been unemployable since 1984 due to his dysthymia to be 
without probative value.  See Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005); see, e.g., Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006) (reliance on a veteran's statement 
renders a medical report incredible only if the Board rejects 
the statements of the veteran).

Furthermore, in assessing the evidence of record during the 
period of time at issue, it is important to note that the GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing Fourth Edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV), p. 32.  A GAF score of 51 - 60 is defined 
as "Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers)."  Ibid.  A GAF 
score of 41-50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Ibid.  

While the GAF score ranged from 50-60 during the time period 
at issue and these scores indicates that the Veteran's 
symptoms ranged from moderate to serious, the description of 
the Veteran's symptoms themselves simply does not 
substantiate a degree of disability that would suggest his 
unemployability based on his psychiatric disability.  At no 
time has he endorsed suicidal ideations or severe obsessional 
rituals.  While he reported social isolation he indicated 
that his friends did not come to his house due to his wife's 
temper.  Most significantly, the Veteran himself reported 
that he was unemployable due to his physical health problems 
when examined by VA in January 2006 and he indicated that he 
did not have a history of severe mental problems in May 2006.  
Furthermore, the January 2006 VA examiner noted that the 
Veteran's attention span and concentration were within normal 
limits for his age, his mood was appropriate although he was 
mildly anxious, his overall affect was pleasant and his 
insight, judgment, and reasoning were within normal limits.  
Moreover, his impulse control was not impaired.  It must be 
noted that the GAF score is but one of many criteria in 
evaluating the severity of the Veteran's anxiety reaction 
with tension headaches.  The greater weight of competent 
evidence does not indicate that the Veteran was unemployable 
due to his service-connected anxiety reaction.  

In addition, although the Veteran was awarded SSA benefits in 
1984, this was based on multiple physical impairments 
sustained following a serious motor vehicle accident in 
February 1984 and was not due to the Veteran's service-
connected disabilities.  

In summary, having reviewed the complete record, while the 
Veteran contends that he was unable to work due his service-
connected disabilities prior to June 20, 2006, the Board 
finds that the greater weight of competent and probative 
evidence not indicate that the Veteran's service-connected 
disabilities alone would preclude all forms of substantially 
gainful employment prior to that date.

The Board does not wish to minimize the nature and extent of 
the Veteran's overall disability picture.  The Veteran has a 
combined evaluation of 70 percent since November 1990 which 
contemplates significant impairment in earning capacity.  See 
38 C.F.R. § 4.1 (2008).  Notwithstanding this high degree of 
disability, the Veteran has not shown to have been 
unemployable solely by reason of his service-connected 
disabilities.  As noted, the preponderance of the evidence 
does not support his contention that his service-connected 
psychiatric disorder is of such severity so as to preclude 
his participation in any form of substantially gainful 
employment.  Furthermore, the Veteran does not contend that 
his remaining service-connected disabilities cause or 
contribute to unemployability, and the record does not 
otherwise suggest that to be the case.  As such, the benefit 
of the doubt doctrine is inapplicable, and the claim must be 
denied.  See 38 C.F.R. § 5107(b) (West 2002 and Supp. 2007); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a total rating for compensation purposes based 
on individual unemployability prior to Jun 20, 2006, is 
denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


